Citation Nr: 0638752	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1944 to November 
1945.  The veteran died in February 2003 and the appellant is 
the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO denied entitlement to service connection 
for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, the veteran's surviving spouse, claims service 
connection for the cause of the veteran's death.  The record 
reflects that the veteran was wounded in combat during World 
War II in May 1945, by a shell fragment wound to the right 
frontal area of the head.  The veteran suffered a skull 
fracture with metallic foreign bodies in the right frontal 
area and along the mid line of the skull.  

A September 1945, EEG summary noted an abnormal EEG study 
suggestive more of the type seen in closed concussion than 
that type of abnormal record more commonly seen in cases of 
skull defect.  The veteran underwent a frontal craniotomy 
with excision of retained bone fragments and brain scar, and 
a tantalum cranioplasty in October 1945.  After the surgery, 
fragments of cerebral tissue showing chronic inflammation 
were noted.  The veteran complained of headaches in the area 
of the wound, and post traumatic encephalopathy was 
diagnosed; however, the medical evidence of record after 
discharge from service reflects that the veteran did not 
suffer serious physical or mental residuals as a result of 
the serious in-service head injury.  

The veteran died in February 2003, and the veteran's death 
certificate indicates that the immediate cause of death was 
respiratory failure, due to or as a consequence of, 
pneumonia, with an underlying cause of small cell lung 
cancer.  At the time of the veteran's death, service 
connection was in effect for traumatic encephalopathy with 
recurrent headaches and vestibulopathy, rated as 50 percent 
disabling; loss of part of the skull, rated as 30 percent 
disabling; scar of the left thigh, bilateral hearing loss, 
and tinnitus, all rated as 0 percent disabling.  In addition, 
entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU) 
had also been established, effective from March 29, 1993.  

The veteran's surviving spouse maintains that that her late 
husband's in-service traumatic brain injury could have 
hindered the respiratory process, which, at the very least, 
contributed to materially hasten the veteran's death and/or 
lent in the production of death.  

In light of the severity of the in-service brain/skull 
injury, and given that the veteran was in receipt of a TDIU 
for 9 years prior to his death, the Board requested an expert 
medical opinion in May 2006 from the Veterans Health 
Administration (VHA).  38 C.F.R. § 20.901(a); see 38 U.S.C.A. 
§§ 5109(a), 7109(a).  The specialist's opinion, dated in 
September 2006, has been associated with the claims folder 
and, as required by law and regulation, the Board provided 
the appellant with a copy of this opinion and afforded her 
time to respond with additional evidence or argument.  38 
C.F.R. § 20.903(a).  The appellant submitted additional 
argument in November 2006, and requested that the case be 
remanded to the Agency of Original Jurisdiction (AOJ) for 
review of additional evidence and argument added to the 
record.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

The RO, after undertaking any additional 
development deemed appropriate, should 
readjudicate the claim of service-
connection for the cause of the veteran's 
death.  In so doing, consider all of the 
evidence of record, including the report 
of the September 2006 VHA opinion and the 
arguments put forth by the appellant.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative, if any, must 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



